Citation Nr: 0005078	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-42 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1979 to November 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

A hearing was held at the RO before the undersigned Member of 
the Board in October 1995.  The Board remanded the case for 
additional development of evidence in May 1997.  The 
requested development has since been accomplished, and the 
claim is now ready for further appellate review.  


FINDING OF FACT

There is no competent medical evidence showing a link between 
the veteran's current left knee disorder and his period of 
service.


CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order for a claim for service connection to be found to be 
well grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by the 
presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Alternatively, a claim may be well grounded based on 
the application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The evidence which has been presented includes the veteran's 
service medical records.  An emergency care record dated in 
June 1984 shows that the veteran was involved in a motorcycle 
accident and had pain in the left knee.  X-rays were 
negative.  On examination, there was no effusion.  The medial 
and lateral collateral ligaments were within normal limits.  
The impression was contusion left knee.  His condition was 
good and he was released with crutches.  

A service medical record dated in early July 1984 shows that 
the veteran was seen for follow-up treatment.  There was 
moderate effusion.  The patella was intact.  There was 
decreased mobility.  The collateral ligaments were both 
strained.  Flexion was to 90 degrees.  Extension was to 5 
degrees.  The assessment was collateral ligament strain left 
knee, medial collateral has greater strain than lateral 
collateral.  The plan was to immobilize the knee and use a 
brace and crutches.  A record from a week later in July 1984 
shows that the left knee had mild edema.  There was 
tenderness and mild laxity of the medial collateral ligament.  
The assessment was medial collateral ligament strain, rule 
out internal derangement.  The veteran was referred for an 
orthopedic consultation.

The report of a service orthopedic consultation conducted 
later in July 1984 shows that the veteran had a history of a 
knee injury the previous month when his knee was caught 
between a motorcycle and the bumper of a car.  He had been on 
sick call and had been told that he had a sprain of the 
ligaments around the knee.  On physical examination, there 
was atrophy of the quadriceps.  The range of motion was from 
0 to 125 degrees.  Any attempt to passively flex the knee 
beyond that point created discomfort.  There was some 
equivocal discomfort along the medial joint line.  The 
cruciates and ligaments appeared to be intact.  The diagnosis 
was possible internal derangement of the left knee.  The 
veteran was instructed in a quadriceps exercise regimen. 

There are no subsequent references to a left knee disorder in 
the veteran's service medical records.  The report of medical 
history given by the veteran in November 1984 for the purpose 
of his separation from service shows that he denied having a 
history of a trick or locked knee.  He also denied a history 
of lameness.  He stated that his health was in good 
condition.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the lower 
extremities was normal.  

The earliest post service medical records containing any 
mention of a left knee disorder are dated several years after 
the veteran's separation from service.  The report of an 
orthopedic evaluation conducted in May 1989 by Daniel A. 
Capen, M.D., shows that the veteran stated that he had 
injured his knee four years earlier in a motorcycle accident.  
He also stated that the previous December he climbed over an 
8 foot fence, jumped, and felt a popping sensation when he 
jumped and landed on the knee.  He said that he had pain and 
tenderness in the left knee which had gotten worse over the 
last two days.  Following examination, the diagnosis was 
internal derangement, left knee, with effusion.

A record dated in June 1989 from William V. Glenn, Jr., M.D., 
shows that the veteran was referred for an MRI evaluation.  
It was noted that the veteran stated that his knee hurt bad 
on both sides like someone was pounding nails into it.  He 
also reported having a locking and grinding sensation when he 
bent it.  He attributed the onset of the current problem to 
an accident on a motorcycle back in 1984.  Following an MRI, 
the physician stated that he suspected a subtle inferior 
posterior horn medial meniscus tear.  The articular surfaces 
of the medial and lateral joint compartments were smooth and 
without erosions.  He noted that there was a small joint 
effusion.  The medial and lateral collateral ligaments were 
intact.  

A record from the St. John's Regional Medical Center dated in 
September 1989 shows that the veteran reported a chief 
complaint of pain in the left knee.  He gave a history of 
having a problem in his knee in 1984 when he was in a 
motorcycle accident.  He had some pain in the left knee, but 
it resolved and he had no problems until December of 1988 
when he jumped over a fence and it seemed like he dislocated 
the knee or slipped it to the side.  Since then, he had 
intermittent pain over the medial aspect of the knee.  He 
also had swelling which appeared to be associated with 
popping out medially when he would turn his knee.  Following 
examination, the impression was tear of the posterior horn of 
the medial meniscus, possible bucket handle.  

The veteran testified at a hearing held in October 1995 that 
he believed that the current knee problems developed as a 
result of the knee injury he had in service.  He said that he 
was run over by a car while he was riding his motorcycle.  He 
reported that he used a brace and crutches until he was 
discharged from the Navy.  He said that he had continued to 
experience knee pain from service until the present time.  
The veteran also said that he did not get treatment for the 
knee disorder from his separation from service until 1989 due 
to lack of funds.  

The Board has considered the veteran's testimony in which he 
expressed his own opinion that there was a relationship 
between his current left knee disorder and his injury in 
service.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (holding that a veteran does not 
meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).

The fact that the veteran's own account of the etiology of 
his disability was recorded in some (but not all) of his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Where the issue involves such a question of medical 
causation, competent evidence is required to set forth a 
well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)  However, the veteran has not presented any medical 
opinion showing a link between his disability and his period 
of service.  

The report of a private radiology consultation dated in 
December 1990 shows that the veteran reported that he had 
acute pain after twisting the knee that day.  Following an 
MRI examination of the knee, it was noted that there was an 
unusual configuration of the cruciate ligaments consistent 
with joint instability that may be the result of old rather 
than new injury.  However, the report does not indicate 
whether the old injury would have been the inservice injury 
in 1984, or the post service injury in 1988.

The report of a general medical examination conducted by the 
VA in August 1992 shows that the veteran gave a history of 
injuring his left knee in a motor vehicle accident in 
service.  He said that since discharge he had continued to 
have left knee pains.  Following examination, the diagnosis 
was left knee post reconstructive surgery.  The examiner did 
not offer an opinion linking the disorder to service.  

The report of an orthopedic examination conducted by the VA 
in August 1992 shows that the veteran gave a history of being 
involved in a motorcycle accident in 1984 when his knee was 
injured.  He underwent an ACL reconstruction in 1990.  He 
also had two previous arthroscopies.  Following examination, 
the VA physician stated that the assessment was anterior 
cruciate ligament deficient knee with status post 
reconstruction.  He further stated that the veteran's current 
status was certainly compatible with the motorcycle injury 
described in the military.  The Board notes however, that the 
report does not reflect that the physician was aware of the 
veteran's post service knee injury.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).

Moreover, the doctor's statement that the veteran's was 
"compatible" with the motorcycle injury described in 
service is not sufficient to establish a well-grounded claim.  
This statement clearly leaves open the possibility that the 
injury in service may not have played any role in the 
development of the disability at issue in this case.  A 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Such a speculative statement does not justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient evidence to render a claim well grounded); see 
also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient to make a veteran's 
service connection claim well grounded); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure). 

The veteran was afforded another VA disability evaluation 
examination in March 1998.  The examiner reviewed and 
summarized the veteran's service medical records, as well as 
several post service medical treatment records beginning in 
September 1989.  Following examination, the impression was 
status post anterior cruciate ligament reconstruction and 
resection of the bucket handle tear, medial meniscus of the 
left knee.  The examiner stated that there was sufficient 
grounds in this case to give credence to the veteran's claim 
of unresolved internal derangement of the left knee following 
the motorcycle accident in 1984.  However, he noted that 
documentation was lacking in this case which may provide the 
necessary evidence to confirm the veteran's claim.  
Therefore, the examiner assisted the veteran with obtaining 
additional post-service treatment records, and stated that he 
would give further consideration to the case after receiving 
those records.  

Subsequently, in September 1999, the same VA examiner again 
reviewed the veteran's history.  He noted that previously, a 
firm conclusion could not be reached because the veteran's 
medical records from his first post service encounter with a 
physician were not available, but that the records were now 
attached to the claims file.  He noted that the records 
indicated that the veteran had been seen by Daniel Capen, 
M.D., in May 1989 with a history of popping in his left knee 
when he landed on the knee after jumping from a fence.  The 
VA physician noted that,

The history of a "popping" sensation in 
the knee is classic for a rupture of the 
anterior cruciate ligament.  Following 
rupture the ligament atrophies rapidly.  
The MRI was obtained about six months 
after the 1988 injury which would have 
allowed time for atrophy of the ligament 
to occur.  It is common for a medial 
meniscus tear to accompany such an injury 
to the anterior cruciate ligament and 
this was demonstrated as a minor tear of 
the posterior horn of the medial 
meniscus.  The veteran began having 
subjective knee instability and recurrent 
effusions after the 1988 injury.  The 
medical records repeatedly document the 
absence of knee symptoms between 1984 and 
1988.  The knee remained clinically 
stable until an injury at work on 
December 28, 1990, which resulted in knee 
instability demonstrated clinically by 
severe medial joint line tenderness and a 
positive Lachman's test.

Conclusion:  From the available 
information, to a reasonable degree of 
medical certainty, a causal relationship 
does not exist between the veteran's 
current knee condition and the 1984 
accident.  To state that it is at least 
as likely as not that a relationship 
exists, would be speculative.  

In summary, there is no competent medical evidence showing a 
link between the veteran's current left knee disorder and his 
period of service.  Accordingly, the Board concludes that the 
claim for service connection for a left knee disorder is not 
well grounded.

The Board is not aware of any additional evidence which could 
serve to well ground the veteran's claim.  As the duty to 
assist has not been triggered here by a well-grounded claim, 
the Board finds that the VA has no obligation to further 
develop the veteran's claim.  Accordingly, the Board is not 
required to remand the case for further evidentiary 
development.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1464; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

Service connection for a left knee disorder is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

